Citation Nr: 0400105	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected status post abdominal hernia repair 
with residuals of multiple recurrences of supraumbilical 
hernias.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to November 
1980 and from February 1981 to October 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which granted service 
connection for status post abdominal hernia repair with 
residuals of multiple recurrences of supraumbilical hernias, 
and assigned a 20 percent rating, effective on June 27, 2001.  

The Board notes that the veteran has another claim of service 
connection for irritable bowel syndrome (IBS) and bowel wall 
adhesions that is currently in development and is pending 
adjudication by the RO.  Thus, that claim is currently not in 
appellate status and is referred back to the RO for 
appropriate action.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  



REMAND

In the Board's opinion, the medical evidence of record is 
inadequate for purposes of evaluating the severity of the 
service-connected status post abdominal hernia repair with 
residuals of multiple recurrences of supraumbilical hernias 
in terms of the provisions of 38 C.F.R. § 4.114 including 
Diagnostic Code 7339 (2003).  

For example, the veteran underwent a VA examination in 
February 2002, in connection with the veteran's initial claim 
of service connection for status post abdominal hernia repair 
with residuals of multiple recurrences of supraumbilical 
hernias.  

The VA examiner noted an appreciable distention of the left 
supraumbilical region, suspicious for recurrence of the 
veteran's most recent hernia repair, which according to the 
record, was in September 2001.  

The examiner referred the veteran back to his primary care 
physician for further evaluation; however, the Board notes no 
private medical records that address the issue of the 
distended left supraumbilical region and possible recurrence 
of the veteran's hernia, as raised in the February 2002 VA 
examination.  

Based on the foregoing, the Board finds that further 
development of the record is warranted to ensure all relevant 
medical records have been obtained.  

On remand, the RO should obtain any recent treatment records, 
in regard to the service-connected status post abdominal 
hernia repair with residuals of multiple recurrences of 
supraumbilical hernias.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, the VA examiner did not address the character, type 
and severity of the service-connected disability, including 
if a belt was needed to adequately support the veteran's 
hernia.  See 38 C.F.R. § 4.114 and Diagnostic Code 7339 
(2003).  

A subsequent VA examination in December 2002 was done for 
purposes of evaluating the veteran's claim of service 
connection for irritable bowel syndrome (IBS) and bowel wall 
adhesions.  

Upon physical examination, the VA examiner noted two 
abdominal hernias in the supraumbilical region; one on the 
right and one on the left.  The Board notes, however, that 
the examiner made no findings as to the proximity of the two 
hernias, whether they are of the character, type and severity 
that would indicate the need for a supportive belt, and 
whether a belt would adequately support the veteran's two 
hernias.  See 38 C.F.R. § 4.114 and Diagnostic Code 7339 
(2003).

Based on the foregoing, the Board finds that a VA examination 
is warranted to ascertain the current severity of the 
service-connected status post abdominal hernia repair with 
residuals of multiple recurrences of supraumbilical hernias 
in the terms of the Rating Schedule.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of an increased rating for the service-connected status post 
abdominal hernia repair with residuals of multiple 
recurrences of supraumbilical hernias, and as the medical 
evidence of record does not contain sufficient medical 
evidence to decide the increased rating issue, the RO should 
arrange for the veteran to undergo a VA examination.  See the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A § 5103A 
(West Supp. 2002), codified at 38 C.F.R. § 3.159 (2003) and 
its implementing regulations published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances VA's obligation to notify him 
about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in a 
September 2001 letter to the veteran, that letter pertained 
to his claim for service connection of the status post 
abdominal hernia repair with residuals of multiple 
recurrences of supraumbilical hernias. 

Thus, the RO must address whether he has been properly 
apprised of the obligations of VA as contained in the VCAA 
related to his claim for an increased rating.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claims.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument to support his claim of 
service connection.  He should be 
requested to identify any VA and non-VA 
health care providers who treated him for 
his hernias from February 2002 to the 
present, including any health care 
providers not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and any recent treatment records from 
providers already identified in the 
record, which have not been previously 
secured.  

3.  The RO should then arrange for the 
veteran to undergo a VA examination to 
ascertain the character, type and 
severity of the veteran's supraumbilical 
hernias.  The examiner should also render 
an opinion as to whether the veteran's 
hernias are of the character, type and 
severity that would indicate the need for 
a supportive belt, and whether a belt 
would adequately support the veteran's 
two hernias.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Complete rationale for all 
opinions expressed should be provided.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




